Citation Nr: 0706601	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-12 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1. A December 1997 RO rating decision denied the veteran's 
claim of entitlement to service connection for a left knee 
disability; the veteran did not appeal this December 1997 RO 
rating decision.

2. Evidence associated with the claims file after the last 
final denial in December 1997 is new, but not material, 
evidence, and when considered with the previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, nor does it raise the reasonable 
possibility of substantiating the previously disallowed left 
knee disability claim.


CONCLUSIONS OF LAW

1. The December 1997 RO rating decision is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2006).

2. New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a left knee 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

Letters sent to the veteran in April 2003 and June 2006 
notified him that in order for VA to reopen his claim of 
service connection for a left knee disability he must submit 
new and material evidence to show continuity of treatment for 
a left knee disability since service or that his current left 
knee disability was otherwise related to his military 
service.  The veteran was also provided definitions of 
"new" and "material" in these letters, as well as notice 
regarding the evidence and information necessary to establish 
his underlying claim of service connection for a left knee 
disability.  In addition, the April 2003 and June 2006 
letters explained the veteran's and VA's responsibilities 
regarding identifying and obtaining relevant evidence.  
Finally, the April 2003 letter essentially, and the June 2006 
letter expressly, notified the veteran of the need to submit 
any pertinent evidence in his possession.

The Board notes that the April 2003 letter was sent to the 
veteran prior to the August 2003 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Letters sent to the veteran in March 2006 and June 
2006 provided such notice.

In light of the above, the Board finds that all proper VCAA 
notice has been furnished to the veteran, and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The veteran's service 
medical records are associated with the claims folder, as 
well as VA treatment records from September 1997 to October 
2006.  Private medical records from John L. Doyne Hospital, 
Wisconsin Department of Corrections (WDOC), and Milwaukee 
Pain Treatment Services are also of record.  The RO made 
appropriate attempts to obtain clinical treatment records 
from the Balboa/Naval Medical Center in San Diego, 
California; however, negative responses were received, and 
the RO made a formal finding of unavailability in February 
2006.  The RO also made multiple attempts to obtain a buddy 
statement from serviceman M.K.; however, no reply was 
received.  Letters sent to the veteran in June 2005 and 
August 2005 informed him that it was ultimately his 
responsibility to provide such evidence following appropriate 
attempts by VA.  These letters also asked the veteran to 
provide names and addresses of additional witnesses; no reply 
was received.  The Board observes that the duty to assist is 
not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The Board is thus satisfied that VA fulfilled its 
duty to assist the veteran in obtaining evidence relevant to 
his claim.  Finally, the veteran has not made the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide his claim.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of this appeal has been obtained, and that the case is ready 
for appellate review.

Analysis

Under 38 C.F.R. § 3.156(a) (2006), "new and material 
evidence" is defined as evidence not previously submitted 
which relates to an unestablished fact necessary to 
substantiate the claim and presents the reasonable 
possibility of substantiating the claim.  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-13 (1992).  In order for evidence to be 
sufficient to reopen a previously disallowed claim, it must 
be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
veteran in developing the facts necessary for his claim has 
been satisfied.

Regarding whether any newly received evidence is material, 
the veteran also does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

At the time of the prior final denial in this matter, as 
issued in a December 1997 RO rating decision, the evidence 
under consideration consisted of the veteran's service 
medical records, VA outpatient records from February 1991 to 
March 1994, private medical records from John L. Doyne 
Hospital, a February 1995 treatment report from Dr. Lang, and 
a September 1997 lay statement from the veteran's mother.  
The December 1997 rating decision noted that the veteran had 
not submitted new and material evidence showing that a 
chronic left knee disability existed as a result of military 
service and that the veteran's in-service left knee injury 
was a temporary condition.  The veteran was mailed a copy of 
the RO's rating decision, which was final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1103 (2006).

The RO denied the veteran's request to reopen his claim in an 
August 2003 rating decision.  The veteran received notice of 
the decision and timely appealed it.  

Following the denial in December 1997, additional evidence 
was associated with the claims file, including more 
statements from the veteran, medical records from WDOC, a 
December 1994 discharge summary from John L. Doyne Hospital, 
treatment records from Milwaukee Pain Treatment Services, VA 
outpatient treatment records from September 1997 to October 
2006, an April 2006 lay statement from the veteran's mother, 
and a September 2006 VA examination report.

These records indicate that the veteran injured his left knee 
in a November 1994 fall and an August 2004 motor vehicle 
accident.  They show continued treatment for chronic left 
knee pain, a left knee tibial plateau fracture sustained in 
the November 1994 fall, a left knee meniscus tear, and 
degenerative arthritis of the left knee.  The September 2006 
VA examination report indicates that there are no known 
medical visits for left knee problems between 1979 and 1994.  
An April 1999 medical record from WDOC notes that the veteran 
reported in-service sprains of his left knee; no etiological 
opinion regarding the veteran's left knee pain is provided.  

The Board finds that the additional evidence submitted by the 
veteran in support of his claim is new, but not material.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  This 
evidence, while new, is either duplicative of the evidence of 
record at the time of the previous denial or does not present 
a reasonable possibility of substantiating the veteran's 
claim.  The Board notes that at the time of the December 1997 
decision there was evidence of the veteran's left proximal 
tibial fracture in November 1994.  The evidence provided 
regarding the veteran's current diagnosis of arthritis of the 
left knee is new; however, it is not material because there 
is no indication that his arthritis is due to his in-service 
left knee sprain or is otherwise related to service.  Rather, 
the evidence of record indicates that it may be the result of 
the two post-service left knee injuries.  

The Board has reviewed and acknowledges the veteran's own 
statements that his current left knee disability is related 
to service.  However, while the veteran as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). Only a medical professional can provide 
evidence of a diagnosis or etiology of a disease or disorder.  
Thus, his statements are not competent, and cannot serve as 
sufficient evidence to reopen his claim.

Without any evidence presenting a diagnosis of a chronic left 
knee disability in-service or shortly after service, evidence 
of continuity of treatment for a left knee disability since 
service, or competent evidence suggesting that his current 
left knee disability is related to his military service, the 
veteran has not submitted evidence that raises a reasonable 
possibility of substantiating his claim.  Therefore, the 
Board must deny his request to reopen his claim of service 
connection for a left knee disability.  In considering the 
veteran's request to reopen, the Board considered the 
application of the benefit-of-the-doubt rule.  However the 
preponderance of the evidence is against reopening the claim 
and, consequently, the rule does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

The application to reopen the claim for service connection 
for a left knee disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


